Exhibit 10.3
[RENEGY LETTERHEAD]
December 18, 2008
Scott Higginson
60 E. Rio Salado Parkway
Suite 1012
Tempe, Arizona 85281

Re:   Your Employment Agreement dated May 8, 2007

Dear Scott:
     This letter agreement is intended to amend certain provisions and to
clarify and confirm our mutual understanding concerning certain aspects of your
Employment Agreement dated May 8, 2007 (your “Employment Agreement”), between
you and Renegy Holdings, Inc. (the “Company”). All capitalized terms not defined
herein shall have the meaning ascribed thereto in your Employment Agreement.
     The Company has agreed to the following terms, and would like to confirm
your acceptance of the same:
     1. Terms of Employment.
          a. Effective January 3, 2009, your employment will be reduced to
part-time status and at such time you shall no longer be deemed to be an officer
of the Company. Thereafter, until termination of your employment as provided
herein, you agree to dedicate a minimum of eight hours per week to the Company,
with your specific schedule being at your reasonable discretion. Your salary
will be $1,200 per week plus $150 per hour for any time in excess of eight hours
per week to the extent such excess hours are agreed to by you and the Company.
Your fixed salary will be prepaid by the Company on the first business day of
each month. Your overtime hours will be paid in accordance with the regular
bi-weekly payroll cycle. In the event of termination of your employment during a
month in which you have received prepayment of salary, you shall promptly refund
any amounts received for such portion of the month following the termination
date, and the Company shall have the right to offset any severance payments owed
to you against such amount. You agree not to terminate your employment or
otherwise resign from the Company prior to March 31, 2009, except in the event
of the consummation of a Change of Control or for Good Reason (including in the
event the Company fails to provide timely payment of amounts due under this
letter agreement, including Severance Benefits (as defined below) that is not
cured within five business days of providing notice thereof to the Company). The
Company agrees not to terminate your employment prior to March 31, 2009 except
for Cause or in the event of the consummation of a Change of Control
transaction.
          b. You agree to continue to perform your duties either at the
Company’s offices in Tempe or, commencing December 15, 2008, you may perform
your duties at your personal residence. Effective January 3, 2009, the Company
may, but will not be obligated to,

 



--------------------------------------------------------------------------------



 



furnish you with office space, secretarial and support staff or other facilities
and services, except for such equipment (e.g., computer, printer, etc.) and
services as may be reasonably necessary to perform your duties from your
personal residence. The Company acknowledges that your computer and monitor are
of nominal value and that ownership of the same shall transfer to you upon the
termination of your employment with the Company.
          c. You may actively seek or engage in any other employment, occupation
or consulting activity for any direct or indirect remuneration without violating
the terms of your Employment Agreement; provided, however, that you will remain
subject to Section 13 of your Employment Agreement with respect to the
noncompete and non-solicitation covenants made therein; provided, however, that
notwithstanding any provision in Section 12 of your Employment Agreement,
following termination of your employment with the Company you shall be permitted
to work for any entity in Competition with the Company provided that such entity
is not engaged in the business of converting forest-fueled biomass to
electricity in any of Navajo, Apache or Gila counties in Arizona.
          d. The Company will continue to reimburse you for reasonable business
expenses (including, without limitation, travel, mileage, cell phone expenses)
incurred in the performance of your duties in accordance with the terms of your
Employment Agreement. You will no longer accrue vacation and sick days
commencing January 3, 2009, and you will not be entitled to any bonus or other
incentive compensation.
     2. Severance Benefits. Notwithstanding any provision in your Employment
Agreement to the contrary, your severance benefits (“Severance Benefits”) shall
be as follows:
          a. Your Severance Benefits will be triggered and become payable in
accordance with the terms set forth herein upon the earliest to occur of
(i) termination of your employment by the Company without Cause,
(ii) termination of your Employment Agreement by you for Good Reason, and (iii)
January 3, 2009 (the earliest of such dates being referred to herein as the
“Severance Date”). The Severance Benefits shall not be deemed to limit your
rights against the Company in the event your employment is terminated by the
Company without Cause prior to March 31, 2009 in violation of Section 1.a.,
other than with respect to your rights to severance benefits.
          b. Subject to Section 1.a. and Section 3, your Severance Benefits
shall include cash payments in the aggregate of $100,000 as follows:
               (i) In the event the Company has received proceeds from a tax
equity transaction relating to the biomass power plant in Snowflake, Arizona
having substantially the terms contemplated as of the date of this letter
agreement (a “Tax Equity Transaction”) on or prior to the Severance Date, (A)
$75,000 shall be payable on the Severance Date and (B) $25,000 shall be payable
equally over 12 months, and as a part of the regular bi-weekly payroll cycle,
without interest, beginning with the first full pay period following the
Severance Date.
               (ii) In the event the Company has not received proceeds from a
Tax Equity Transaction on or prior to the Severance Date, $100,000 shall be
payable equally over 24 months, and as a part of the regular bi-weekly payroll
cycle, without interest, beginning with the

 



--------------------------------------------------------------------------------



 



first full pay period following the Severance Date, provided, however, that in
the event the Company receives proceeds from a Tax Equity Transaction subsequent
to the Severance Date and not later than March 31, 2009, $75,000 shall be
payable to you upon receiving such proceeds from the Tax Equity Transaction and
the remaining $25,000 less severance payments already made shall be paid out
equally over the remaining months of the 12 month period following the Severance
Date (instead of the 24 month period described above) in the manner described
above.
          c. Upon termination of your employment with the Company, or otherwise
upon your loss of coverage under the Company’s group health plans as a result of
your reduction in employment as contemplated by this letter agreement, if
applicable, and subject to you timely electing continuation coverage under Title
X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall subsidize you and your eligible dependents’ COBRA premiums so that you pay
the same premium as an active employee of the Company for the period ending on
the earlier of December 31, 2009 and the date on which you become eligible for
coverage under the group health plans of another employer with comparable group
health benefits and levels of coverage.
          d. The Company agrees not to terminate any policies relating to life
insurance or disability that have been paid for as of the date of this letter
agreement and which expire in September 2009. You agree and acknowledge that,
except with respect to such life and disability insurance, and except as
provided in Sections 2.c. and 2.e., there are no other employee benefit plans
that you will be entitled to participate in.
          e. You will be entitled to continuing participating in the Company’s
401(k) plan in accordance with the terms of such plan as of the date of this
letter agreement until the termination of your employment with the Company
(including with respect to severance payments under Section 2.b. or Section 3).
You agree and acknowledge that your right to participate in the 401(k) plan will
cease upon termination of your employment with the Company.
          f. Your accrued and unpaid vacation days shall be paid in cash upon
the earlier to occur of your termination with the Company (for any reason) and
January 3, 2009 in accordance with established payroll practices.
          g. In the event the Company terminates your employment on or prior to
March 31, 2009, as a result of (i) your commission of any act of fraud, theft or
personal dishonesty in connection with your responsibilities as an employee that
involves the Company or its business and that is intended to result in
substantial personal enrichment to you, or (ii) any willful act or gross
negligence by you that results or is reasonably likely to result in injury to
the Company, or in the event you terminate your employment with the Company
prior to March 31, 2009 in violation of this letter agreement, the Company shall
have no obligation to you for Severance Benefits, except for any Severance
Benefits which may have become due and payable to Employee up to and as of the
date of termination in accordance with Section 2.b., and except with respect to
accrued an unpaid vacation days as set forth in Section 2.f.
          h. Your right to receive Severance Benefits is specifically
conditioned on your execution of a standard confidentiality agreement with the
Company. Your right to receive

 



--------------------------------------------------------------------------------



 



Severance Benefits is also specifically conditioned on your continued compliance
with Section 13 of your Employment Agreement with respect to the noncompete and
non-solicitation covenants made therein, as modified by this letter agreement.
In addition, (A) your right to receive Severance Benefits following the
Severance Date is subject to you executing and not revoking a standard release
of claims in favor of the Company (a “Release”), and (B) your right to continue
receiving Severance Benefits following termination of your employment with the
Company is subject to you executing and not revoking a new Release (or
reaffirmation of your original Release as the Company may determine), provided
that such Releases shall preserve all of your indemnification rights and all
other rights you may have under the currently existing indemnification agreement
or similar agreement with the Company. Upon any breach of Section 13 of your
Employment Agreement or the Releases, all Severance Benefits shall immediately
cease.
     3. Change of Control Transactions. In the event definitive agreements for a
Change of Control or Going Private (as defined below) transaction are executed
on or prior to June 30, 2009, then the cash portion of the Severance Benefits
set forth in Section 2.b. above shall be increased from an aggregate of $100,000
to $250,000, subject to the consummation of such a Change of Control transaction
on or prior to December 31, 2009. Upon the consummation of such a Change of
Control or Going Private transaction, all remaining severance amounts (after
giving effect to the increase described in this Section 3) shall be paid in full
within five business days thereof. For the avoidance of doubt, the increase in
the cash portion of the Severance Benefits from that set forth in Section 2.b.
(and monthly cash payment amounts) shall not be payable unless and until a
Change of Control or Going Private transaction, as applicable, described in this
Section 3 shall have been consummated on or prior to December 31, 2009. For the
purposes of this letter agreement, a “Going Private” transaction shall mean a
transaction effected for the purpose of eliminating substantially all of the
minority shareholders of the Company. For the avoidance of doubt, a “Going
Private” transaction shall not include a “going dark,” “opt-out” or similar
transaction that does not result in the elimination of substantially all of the
minority shareholders of the Company and is effected primarily for the purpose
of delisting from the Nasdaq Capital Market and/or deregistering as a reporting
company under the Securities Exchange Act of 1934, as amended.
     The definitive agreements for any Change of Control transaction shall
require the Company’s successor (or purchaser of its assets) to expressly assume
all obligations of the Company under this letter agreement to the extent any of
the Company’s obligations for Severance Benefits under Section 2 or Section 3
remain outstanding or will not otherwise be satisfied upon the consummation of
the Change of Control transaction as may be contemplated in this letter
agreement, including without limitation and as allowed by applicable law the
obligations of the Company under Section 2.c.
     Renegy agrees to work with you as you may reasonably request to structure
all payments contemplated by this letter agreement to provide you with the
highest level of net payment consistent with the terms of this letter agreement.
     In the event the Company fails to make any required severance payment
required by Section 2.b. or Section 3 on the applicable due date, interest shall
accrue on such past due amount commencing as of the required due date at the
rate of 10% per annum until such past due

 



--------------------------------------------------------------------------------



 



amount, together with interest, is paid in full. In the event such balance past
due specifically related to severance payments required by Section 2.b., plus
accrued interest thereon, is not paid in full by the second severance payment
date (in accordance with the regular bi-weekly payroll cycle described in
Section 2) following the missed payment, then the entire applicable severance
amount under Section 2.b., plus the accrued interest on the past due amount,
shall become immediately due and payable. Further, until the balance due is paid
in full, interest shall accrue on such amounts due and payable.  For the
purposes of this paragraph, only those payments expressly described in
Section 2.b. shall be deemed to be required severance payments that may accrue
interest or result in the acceleration of your remaining severance payments.
     The Company agrees to reimburse you for the reasonable attorney fees, costs
and expenses incurred by you in connection with any action brought by you to
enforce your rights hereunder, provided such action is not decided in favor of
the Company.
     By signing this letter agreement, you expressly acknowledge and agree that:
(i) the execution of this letter agreement and the performance of the parties
hereunder does not entitle you to receive any severance benefits described in
your Employment Agreement for termination for Good Reason, including, without
limitation, as a result of you no longer serving as an officer of the Company,
the reduction of your employment to part-time basis, and your reduced duties and
responsibilities as provided for herein; (ii) as of the date of this letter
agreement, you do not have Good Reason to terminate your Employment Agreement;
(iii) the obligations of the Company set forth herein shall be in lieu of any
severance obligations of the Company under Section 7 and Section 14 of your
Employment Agreement, whether or not such termination is in connection with a
Change of Control or Pending Change of Control and regardless of the reason for
termination; and (iv) the execution of definitive agreements for, or the
consummation of, a Tax Equity Transaction shall not constitute a Change of
Control or Pending Change of Control under your Employment Agreement.
     The intent of this letter agreement is for all payments made hereunder to
comply with the requirements of Section 409A; to the extent any terms of this
letter agreement are ambiguous, such terms shall be interpreted in accordance
with such intent.
     Except as described in the above amendments, this letter agreement does not
change your Employment Agreement in any way. In the event of any conflict
between this letter agreement and your Employment Agreement, the terms of this
letter agreement shall govern.
     This instrument may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     Please confirm you understanding and agreement to the above by signing in
the place indicated below.

            Very truly yours,


RENEGY HOLDINGS, INC.
      /s/ Robert M. Worsley       Name:   Robert M. Worsley      Title:   CEO
and Chairman     

Agreed and Accepted:

     
/s/ Scott Higginson
   
 
   
Scott Higginson
   

 